IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-11-00323-CV

REIDIE JAMES JACKSON,
                                                           Appellant
v.

RICK THALER, TEX. DEP’T OF
CRIMINAL JUSTICE,
                                                           Appellee



                               From the 278th District Court
                                  Walker County, Texas
                                  Trial Court No. 25,403


                              MEMORANDUM OPINION


      This is an inmate-litigation case under chapter 14 of the Texas Civil Practices and

Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.003(a)(2) (West 2002). In

seven issues, appellant, Reidie James Jackson, complains about the trial court’s final

order dismissing his claims as frivolous pursuant to chapter 14. See id. We affirm.1




      1   All pending motions are dismissed as moot.
                                            I.      BACKGROUND

        Jackson is currently incarcerated at the Clements Unit in the Institutional

Division of the Texas Department of Criminal Justice in Amarillo, Texas. On December

13, 2010, Jackson filed his original petition alleging a claim for false imprisonment based

upon his assertion that he was incarcerated seventy-one days in excess of his 333-day

criminal sentence.2 He sought $110,000 in monetary damages and any other relief

necessary to “resolve the controversy.” Thereafter, appellees, Rick Thaler and the Texas

Department of Criminal Justice, filed an original answer, asserting immunity and

numerous affirmative defenses, and a jury demand.3 The Texas Attorney General filed

an amicus curiae brief recommending that Jackson’s claim be dismissed for failure to

comply with chapter 14. See id. On August 2, 2011, the trial court issued an order

dismissing Jackson’s claims in their entirety as frivolous. This appeal followed.

                                      II.        STANDARD OF REVIEW

        Inmate litigation is governed by the procedural rules set forth in chapter 14 of the

civil practice and remedies code. See id. §§ 14.001-.014 (West 2002 & Supp. 2011); see also

McBride v. Tex. Bd. of Pardons & Paroles, No. 13-05-559-CV, 2008 Tex. App. LEXIS 1290, at

*6 (Tex. App.—Corpus Christi Feb. 21, 2008, pet. denied) (mem. op.).                          The Texas

Legislature enacted chapter 14 to control the flood of lawsuits filed in state courts by



         2 Apparently, at some point, Jackson was released from prison, though the precise date is unclear

based on this record. His complaint pertains to a June 9, 1999 conviction for possession of a controlled
substance, which resulted in a three-year prison sentence with 333 days of time credited. In any event, he
is currently incarcerated based upon a separate criminal offense.

        3 In one of his numerous motions filed in the trial court, Jackson identified Thaler as the Director
of the Texas Department of Criminal Justice.

Jackson v. Thaler                                                                                    Page 2
prison inmates, which consume valuable judicial resources with seemingly little

offsetting benefit. Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.—Waco 1996, no

writ). This Court has noted:

        Prisoners have everything to gain and little to lose by filing frivolous suits.
        It costs them almost nothing; time is of no consequence to a prisoner;
        threats of sanctions are virtually meaningless; and the prisoner can look
        forward to a day trip to the courthouse. Thus, the temptation to file a
        frivolous suit is strong. Such suits, however, waste valuable resources
        and subject the state and its prison officials to the burden of unwarranted
        litigation, preventing claims with merit from being heard expeditiously.

Id. (internal citations omitted) (citing Spellmon v. Sweeney, 819 S.W.2d 206, 209 (Tex.

App.—Waco 1991, no writ)).

        Generally, the dismissal of inmate litigation under chapter 14 is reviewed for

abuse of discretion. Brewer v. Simental, 268 S.W.3d 763, 767 (Tex. App.—Waco 2008, no

pet.). “To establish an abuse of discretion, an appellant must show the trial court’s

actions were arbitrary or unreasonable in light of all the circumstances. The standard is

clarified by asking whether the trial court acted without reference to any guiding rules

or principles.” Spurlock v. Schroedter, 88 S.W.3d 733, 735-36 (Tex. App.—Corpus Christi

2002, pet. denied) (internal citations omitted). We may not substitute our judgment for

that of the trial court with respect to the resolution of factual issues or matters

committed to the trial court’s discretion. See In re Spooner, 333 S.W.3d 759, 763 (Tex.

App.—Houston [1st Dist.] 2010, orig. proceeding); see also Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 242 (Tex. 1985). The judgment of the trial court will be

affirmed if that judgment can be upheld on any reasonable theory supported by the

evidence. Ex parte E.E.H., 869 S.W.2d 496, 497-98 (Tex. App.—Houston [1st Dist.] 1993,

Jackson v. Thaler                                                                         Page 3
writ denied); Harris County Dist. Attorney’s Office v. Burns, 825 S.W.2d 198, 200 (Tex.

App.—Houston [14th Dist.] 1992, writ denied). And, we consider only the evidence

most favorable to the judgment, and if there is some evidence to support the judgment,

we will affirm. State v. Knight, 813 S.W.2d 210, 211 (Tex. App.—Houston [14th Dist.]

1991, no writ).

        The trial court has broad discretion to dismiss an inmate’s claim as frivolous.

Schroedter, 88 S.W.3d at 736. In fact, section 14.003 authorizes the trial court to dismiss

an inmate’s claim, either before or after service of process, if the claim is found to be

frivolous or malicious. TEX. CIV. PRAC. & REM. CODE ANN. § 14.003(a)(2). To determine

whether a claim is frivolous, the trial court may consider if: (1) the claim’s realistic

chance of ultimate success is slight; (2) the claim has no arguable basis in law or fact; (3)

it is clear that the party cannot prove facts in support of the claim; or (4) the claim is

substantially similar to a previous claim filed by the inmate because the claim arises

from the same operative facts. Id. § 14.003(b); see Schroedter, 88 S.W.3d at 736.

        Furthermore, the trial court is not required to conduct a hearing before

dismissing a case pursuant to chapter 14. See TEX. CIV. PRAC. & REM. CODE ANN. §

14.003(c). Instead, the question of whether to hold a hearing is committed to the trial

court’s discretion. See id.; see also McCray v. Mulder, No. 12-10-00349-CV, 2011 Tex. App.

LEXIS 5884, at *10 (Tex. App.—Tyler July 29, 2011, no pet.) (mem. op.) (citing Hamilton

v. Pechacek, 319 S.W.3d 801, 810 (Tex. App.—Fort Worth 2010, no pet.)). Thus, in this

case, the trial court was not required to provide Jackson with an opportunity to respond

before dismissing his claim under section 14.003. See, e.g., Geiger v. Garcia, No. 10-07-

Jackson v. Thaler                                                                      Page 4
00404-CV, 2009 Tex. App. LEXIS 7885, at *3 (Tex. App.—Waco Oct. 7, 2009, no pet.)

(citing Gowan v. Tex. Dep’t of Criminal Justice, 99 S.W.3d 319, 323 (Tex. App.—Texarkana

2003, no pet.)).

                            III.    THE TRIAL COURT’S ORDER OF DISMISSAL

        In his seven issues, Jackson contends that: (1) the trial court erred in dismissing

his lawsuit because he has a First Amendment right to file suit and because the

dismissal denied him due process; (2) the trial court violated Texas Rule of Civil

Procedure 308 by failing to enforce an order signed on February 9, 2011 4; (3) the trial

court erred by not allowing him to prosecute his claim against the defendants


        4   Texas Rule of Civil Procedure 308 provides that:

        The court shall cause its judgments and decrees to be carried into execution; and where
        the judgment is for personal property, and it is shown by the pleadings and evidence and
        the verdict, if any, that such property has an especial value to the plaintiff, the court may
        award a special writ for the seizure and delivery of such property to the plaintiff; and in
        such case may enforce its judgment by attachment, fine[,] and imprisonment.

TEX. R. CIV. P. 308.

         In the February 9, 2011 order of which Jackson complains, the trial court ordered that the Texas
Attorney General’s Office file an amicus curiae brief within sixty days of receipt of the order. Jackson
appears to argue that the filing of the amicus curiae brief was not timely filed. We do not find this
argument to be meritorious, especially considering the Attorney General’s Office filed its amicus curiae
brief on February 28, 2011, less than thirty days after the trial court signed its order.

         And, to the extent that Jackson argues that the Attorney General’s Office is not authorized to
represent Thaler, we point out that article IV, section 22 of the Texas Constitution provides that the
Attorney General “shall represent the State in all suits and pleas in the Supreme Court of the State in
which the State may be a party . . . and perform such other duties as may be required by law.” TEX.
CONST. art. IV, § 21; see Brady v. Brooks, 99 Tex. 366, 89 S.W. 1052, 1055 (1905). In addition, sections 101.103
and 104.004 of the civil practice and remedies code authorize the Attorney General’s Office to defend
public servants. See TEX. CIV. PRAC. & REM. CODE ANN. § 101.103 (West 2011) (stating that the Attorney
General’s Office shall defend each action brought under the Texas Tort Claims Act “against a
governmental unit that has authority and jurisdiction coextensive with the geographical limits of this
state”); see id. § 104.004 (West 2011) (requiring the Attorney General’s Office to defend a public servant
against a suit for damages based upon actions within the scope of the public servant’s employment). We
therefore find this argument lacking an arguable basis in law as well.


Jackson v. Thaler                                                                                       Page 5
separately; (4) the trial court was biased and refused him a fair trial; (5) Thaler did not

obey the trial court’s orders—in particular, the February 9, 2011 order—and thereby

prejudiced Jackson’s case; (6) the trial court erred in dismissing his lawsuit without

notice and a hearing; and (7) the trial court erred in relying on chapter 14 to analyze his

lawsuit.

        When the trial court dismisses a claim without conducting a fact hearing, which

is the case here, the issue on appeal is whether the claim had an arguable basis in law.

See Spurlock v. Johnson, 94 S.W.3d 655, 658 (Tex. App.—San Antonio 2002, no pet.) (citing

Martin v. Tex. Bd. of Criminal Justice, 60 S.W.3d 226, 229 (Tex. App.—Corpus Christi 2001,

no pet.); Sawyer v. Tex. Dep’t of Criminal Justice, 983 S.W.2d 310, 311 (Tex. App.—

Houston [1st Dist.] 1998, pet. denied)). Based on our review of the record, including all

of the briefs and responses he has filed in this Court, we conclude that Jackson’s false-

imprisonment claim has no arguable basis in law. See TEX. CIV. PRAC. & REM. CODE

ANN. § 14.003(b)(2); see also Brewer, 268 S.W.3d at 767; Spurlock, 94 S.W.3d at 658;

Schroedter, 88 S.W.3d at 736. This is true for many reasons, which we will now explain.

        First, the crux of Jackson’s underlying lawsuit is that he was wrongfully

incarcerated for a period beyond his judicially-imposed sentence.5 The United States

Supreme Court has stated that “Congress has determined that habeas corpus is the


        5 In his original petition, Jackson did not reference title 42, section 1983 of the United States Code.
See 42 U.S.C. § 1983; see also Spurlock v. Johnson, 94 S.W.3d 655, 658 (Tex. App.—San Antonio 2002, no pet.)
(“To determine whether a trial court has properly determined that there is no arguable basis in law for a
claim, ‘we examine the types of relief and causes of action appellant pleaded in his petition to determine
whether, as a matter of law, the petition stated a cause of action that would authorize relief.’” (quoting
Jackson v. Tex. Dep’t of Criminal Justice-Inst. Div., 28 S.W.3d 811, 813 (Tex. App.—Corpus Christi 2000, pet.
denied))).


Jackson v. Thaler                                                                                       Page 6
appropriate remedy for state prisoners attacking the validity of the fact or length of

their confinement, and that specific determination must override the general terms of

[section] 1983.” Prieser v. Rodriguez, 411 U.S. 475, 490, 93 S. Ct. 1827, 1836, 36 L. Ed. 2d
439 (1973). Later, in Heck v. Humphrey, the United States Supreme Court clarified that

“the hoary principle that civil tort actions are not appropriate vehicles for challenging

the validity of outstanding criminal judgments applies to [section] 1983 damages

actions that necessarily require the plaintiff to prove the unlawfulness of his conviction

or confinement . . . .” 512 U.S. 477, 486, 114 S. Ct. 2364, 2372, 129 L. Ed. 2d 383 (1994).

Therefore, because Jackson challenges the validity of the fact and duration of his

confinement, the proper remedy is a habeas corpus petition in the federal court. See

Heck, 512 U.S. at 486, 114 S. Ct. at 2372; see also Prieser, 411 U.S. at 490, 93 S. Ct. at 1836.

        Next, Jackson fails to identify a basis in law for his claim of money damages;

instead, he simply asserts, without explaining, that he should be paid $110,000 in

money damages for the alleged false imprisonment. Though he cites to the Texas Penal

Code, Texas Constitution, and other avenues for redress, Jackson cannot bring a private

cause of action under these provisions. See TEX. CIV. PRAC. & REM. CODE ANN. § 103.001

(West Supp. 2011) (providing that a person is entitled to compensation if, among other

things, he served time in prison and has received a full pardon on the basis of innocence

or has been granted relief in accordance with a writ of habeas corpus—none of which

apply here); Smith v. City of League City, 338 S.W.3d 114, 127 (Tex. App.—Houston [14th

Dist.] 2011, no pet.) (“The due process provisions of the Texas Constitution do not

imply a cause of action for damages.”); Spurlock, 94 S.W.3d at 658 (“However, the Texas

Jackson v. Thaler                                                                           Page 7
Penal Code does not create private causes of action . . . .”); City of El Paso v. Heinrich, 284
S.W.3d 366, 380 (Tex. 2009) (“With the limited ultra vires exception . . . governmental

immunity protects government officers sued in their official capacities to the extent that

it protects their employers.”).6

        Therefore, because we have concluded that Jackson’s lawsuit does not have an

arguable basis in law, we cannot say that the trial court abused its discretion in

dismissing Jackson’s lawsuit as frivolous without a hearing. See TEX. CIV. PRAC. & REM.

CODE ANN. § 14.003(b)(2); see also Brewer, 268 S.W.3d at 767; Schroedter, 88 S.W.3d at 736.

Accordingly, we overrule all of Jackson’s issues pertaining to the trial court’s order of

dismissal.

        IV.     JACKSON’S REQUESTS FOR FINDINGS OF FACT AND CONCLUSIONS OF LAW

        While we recognize that we are required to review and evaluate pro se pleadings

with liberality and patience, we are also required to apply the same standards

applicable to pleadings drafted by lawyers. See Foster v. Williams, 74 S.W.3d 200, 202

(Tex. App.—Texarkana 2002, pet. denied). In light of that, Jackson also appears to argue


         6 On appeal, Jackson asserts that Thaler’s actions were ultra vires; however, in his original

petition, Jackson did not allege that Thaler acted outside the scope of his employment such that his
actions were ultra vires. See Franka v. Velasquez, 332 S.W.3d 367, 369 (Tex. 2011) (stating that “all
[common-law] tort theories alleged against a governmental unit . . . are assumed to be ‘under [the Tort
Claims Act]’ for purposes of section 101.106.” (citing Mission Consol. Indep. Sch. Dist. v. Garcia, 253 S.W.3d
653, 659 (Tex. 2008))). In addition,

        [i]t is fundamental that a suit against a state official is merely another way of pleading an
        action against the entity of which [the official] is an agent. A suit against a state official in
        his official capacity is not a suit against the official personally, for the real party in interest
        is the entity. Such a suit actually seeks to impose liability against the governmental unit
        rather than on the individual specifically named and is, in all respects other than
        name . . . a suit against the entity.

Id. at 382 n.68 (internal citations & quotations omitted).

Jackson v. Thaler                                                                                             Page 8
that he was entitled to findings of fact and conclusions of law from the trial court. Here,

Jackson requested such findings. And when the trial court failed to enter such findings,

Jackson sent the trial court a letter notifying it that the findings were past due. See TEX.

R. CIV. P. 297.

        Texas courts have held that, when a trial court renders judgment or dismisses a

cause without hearing any evidence, findings of fact are not appropriate. See IKB Indus.,

Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 443 (Tex. 1997); Retzlaff v. Tex. Dep’t of Criminal

Justice, 94 S.W.3d 650, 655 (Tex. App.—Houston [14th Dist.] 2002, pet. denied) (holding

that there is no duty to file findings after dismissal of an inmate suit under Texas Civil

Practice and Remedies Code chapter 14); Timmons v. Luce, 840 S.W.2d 582, 586 (Tex.

App.—Tyler 1992, no writ); see also Walker v. Callahan, No. 04-05-00095-CV, 2005 Tex.

App. LEXIS 7887, at **3-4 (Tex. App.—San Antonio Sept. 28, 2005, no pet.) (mem. op.);

Khufu v. Stringfellow, No. 12-03-00362-CV, 2005 Tex. App. LEXIS 3291, at *7 (Tex. App.—

Tyler Apr. 29, 2005, pet. denied) (mem. op.). Thus, the trial court had no duty to file

findings of fact and conclusions of law in this case. See IKB Indus., Ltd., 938 S.W.2d at

443; Retzlaff, 94 S.W.3d at 655; Timmons, 840 S.W.2d at 586; see also Walker, 2005 Tex.

App. LEXIS 7887, at **3-4; Khufu, 2005 Tex. App. LEXIS 3291, at *7. As such, this issue is

overruled.

                                     V.     CONCLUSION

        Having overruled all of Jackson’s issues on appeal, we affirm the judgment of the

trial court.



Jackson v. Thaler                                                                     Page 9
                                                AL SCOGGINS
                                                Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 29, 2012
[CV06]




Jackson v. Thaler                                             Page 10